Fox, J.,
In support of this application for a license to conduct the business of a detective or a detective agency, the applicant has submitted to the court a petition on the part of a large number of our respected citizens, praying for the appointment. He has also submitted testimony of witnesses, including two ex-district attorneys, as to the integrity and competency of the applicant and the need for such detective agency in this city.
Opposing the appointment, the district attorney, although admitting the ability and integrity of the applicant, has filed a protest thereto on the grounds that the health of the applicant has not been good; that there is no need in the community of the services of a private detective agency; that it would be inimical to the public good and that it would break the precedent this court has established hitherto in refusing such applications.
The applicant testified that he has recovered his health; that he was in the detective bureau of the Police Department of the City of Harrisburg for eighteen and one-half years, and that he was captain thereof for six years and was placed on the retired list January 15, 1932.
The court, through observation in trials over a period of years and the testimony submitted, is satisfied and convinced as to the ability and integrity of the applicant. We are impressed by the requests of a large number of our good citizens to make this appointment, there being a need for the same.
*692We do not intend generally to depart from our established position against such appointments, but regarding this case as one of unusual support and merit, we shall make an exception to our established position and grant the application.
And now, May 11, 1982, upon due consideration of the application, petition and testimony submitted, it is hereby ordered that a license issue to the said applicant, Hyde M. Speese, to conduct the business of a detective or detective agency for the purposes provided for in section one of the Act of May 23,1887, P. L. 173, upon the payment of a fee of $25 for the use of the County of Dauphin, and upon the entering of a bond in the name of the Commonwealth to be approved by the court in the sum of $2000, conditioned for the faithful and legal performance of his duties; which license shall extend for the period of three years. From Homer L. Kreider, Harrisburg-, Pa.